Citation Nr: 0421024	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for a dental 
disability.


REPRESENTATION
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for dental trauma.  In that 
decision, the RO also determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  He subsequently perfected a timely 
appeal regarding those issues.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is being REOPENED and REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The RO will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO in St. 
Petersburg, Florida denied the veteran's claim of entitlement 
to service connection for an acquired neuropyschiatric 
disorder.  He was duly informed of the adverse decision and 
of his appellate rights. 

2.  The additional evidence received since the April 1993 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The veteran does not have a dental abnormality which is 
due to a combat wound or other in-service dental trauma, nor 
is there evidence that he has a current dental disorder 
related to service, nor is there evidence of circumstances 
which would qualify the veteran for VA dental treatment under 
any category providing for such treatment.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's April 1993 decision 
is new and material; thus, the claim of service connection 
for an acquired psychiatric disorder is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).  

2.  The criteria for entitlement to service connection for a 
dental disorder, for the purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
4.150, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2003)).

With respect to the veteran's claim of entitlement to service 
connection for a dental disability, the Board finds that the 
notification requirements of the VCAA have been satisfied in 
this case.  In particular, the Board notes an evidence 
development letter dated in December 2002 in which the 
veteran was advised of the type of evidence necessary to 
substantiate a claim for service connection.  

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed may be relevant to his 
claim, and he was advised of what VA would do to assist him 
in the development of his claim.  

Although this letter was issued after the initial 
adjudication of this issue by the agency of original 
jurisdiction (AOJ), the Board finds that to decide the appeal 
would not be prejudicial to the claimant.  In this case, the 
notice provided to the appellant in December 2002, was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was re-adjudicated, and two Supplemental 
Statements of the Case were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim of service 
connection for a dental disorder, under the new VCAA.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002)).  

As will be discussed in greater detail below, the issue of 
entitlement to service connection for a psychiatric disorder 
is being reopened and remanded to the RO for additional 
evidentiary development pursuant to the requirements of the 
VCAA.



II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  He appears to be 
contending that he developed a psychiatric disorder as a 
result of being harassed by a captain during service.  

The record reflects that, in March 1993, the veteran filed a 
formal claim of entitlement to service connection for a 
"nervous condition."

Shortly thereafter, in an April 1993 rating decision, the RO 
denied service connection for an acquired psychiatric 
disorder.  The RO essentially concluded that the evidence of 
record did not show any diagnosis of a psychiatric problem 
during service, or within one year of his separation from 
service.  That decision was not appealed within one year of 
his notification, and became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

The Board notes that the evidence of record at the time of 
the April 1993 rating decision included the veteran's service 
medical records, which showed that he had reported a history 
of nervous trouble during an examination conducted upon his 
entrance into service in June 1962.  His service medical 
records also showed that he had complained of being 
"nervous" and "jittery" on one occasion in March 1963, and 
that he was prescribed medication as a result of these 
complaints.  These records were negative for any specific 
diagnoses of any psychiatric disorders during service.

The evidence of record at the time of the April 1993 rating 
decision also included post-service VA treatment records, 
which showed that he had undergone psychiatric evaluation in 
June 1992 and July 1992 after reporting that he was feeling 
anxious and that he could not relax.  No specific diagnoses 
were noted.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Since filing to reopen his claim in November 2001, the 
veteran has submitted medical records establishing that he 
has been received regular treatment from Dr. S.G., a 
psychiatrist, for long-standing nervous trouble.  In a letter 
received in December 2001, that physician explained that the 
veteran had a traumatic history, which including an abusive 
father who died when he was a child.  The physician also 
noted that the veteran's military experiences were also 
traumatic, and that he currently suffered from recurrent 
nightmares, panic attacks, and disturbed sleep.

In December 2002, the veteran underwent a VA mental disorders 
examination in which he was given a diagnosis of a 
generalized anxiety disorder with panic attacks.  The 
examiner specifically concluded that the veteran's anxiety 
disorder was brought on by harassment that he received during 
his military service.

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen his claim.  To this 
extent only, the benefit sought on appeal is granted.

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail in the remand portion of 
this decision.



III.  Entitlement to service connection for a dental 
disability

In this case, the veteran is seeking entitlement to service 
connection for a dental disability.  He essentially contends 
that, while he was on active duty, he had several teeth 
extracted for reasons other than a traumatic injury.

A review of the record shows no evidence that the veteran 
sustained any dental trauma during service.  The veteran's 
service medical records show that his June 1962 entrance 
examination was negative for any dental defects.  Subsequent 
service dental records do indicate that the veteran underwent 
a number of tooth extractions, and placement of maxillary and 
mandible dentures, but they do not indicate that these 
extractions were required as a result of any dental trauma.

In March 2002, the veteran was seen by a dentist at a VA 
Medical Center.  Examination revealed the presence of a 
complete maxillary denture, and that he had only six 
remaining mandible teeth, all of which were found to have 
gingival recession and some degree of mobility.  The examiner 
noted that there was associated gingivitis/chronic 
periodontitis, but no significant swelling.  The examiner 
found that all remaining six teeth had moderate advanced 
periodontal bone loss.

During this examination, the veteran reported that he had a 
number of teeth removed during service, and that he underwent 
placement of dentures at that time, but he did not report 
sustaining any trauma to his teeth during service.  

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 4.150, 17.161.

The types of dental disorders that may be compensable include 
irreplaceable missing teeth and disease or damage to the jaw.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2002).  The 
medical and dental records do not indicate that the veteran 
has irreplaceable missing teeth, as examination has confirmed 
that his missing teeth have been replaced by dentures.

The veteran's service medical records also reflect that he 
did not sustain any damage to the jaw during service, or any 
of the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for compensation for any 
service-connected dental disorder.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, II 
(a), II (b), II (c), IIR, III, IV, V, and VI.  38 C.F.R. § 
17.161.  Class I eligibility for dental treatment requires 
the presence of a compensable service-connected dental 
disorder.  38 C.F.R. § 17.161(a) (2003).  As the veteran does 
not have a compensable dental disorder, he does not qualify 
for Class I eligibility.

Class II eligibility provides for one-time correction of a 
service-connected noncompensable dental disorder, if that 
disorder was in existence at the time of separation from 
service.  It is a requirement of Class II eligibility that 
the claimant have applied for dental treatment within a 
specified period after separation from service.  In the case 
of a veteran separated from service prior to October 1, 1981, 
application for dental treatment must have been made within 
one year of separation from service.  38 C.F.R. § 17.161(b) 
(2003).  The veteran did not apply for dental treatment 
within one year of his separation in 1964.  Therefore, he 
does not qualify for Class II eligibility.

Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (2003).  The veteran has not reported sustaining 
any trauma to his teeth, and his service dental records 
contain no finding of trauma to the teeth.  The service 
records show treatment for dental disease rather than trauma 
as the precursor to extractions and the need for dentures.  
Therefore, the veteran does not qualify for Class II (a) 
eligibility.

Similarly, the remaining classes of eligibility for dental 
treatment are not applicable in this case.  The veteran was 
not a prisoner of war; he did not apply for and receive prior 
VA dental treatment; he does not have a dental condition that 
was aggravated by another service-connected condition; he is 
not rated at 100 percent for service-connected disabilities; 
he is not participating in a VA vocational rehabilitation 
program; and he does not have a dental condition that is 
complicating another condition that is under VA treatment.  
Therefore, he is not eligible for dental treatment under 
Classes II (b), II (c), IIR, III, IV, V, or VI.  See 38 
C.F.R. § 17.161(d)-(j) (2003).  

In summary, the evidence establishes that the veteran is not 
eligible for service connection for a dental disorder either 
for purposes of compensation or for purposes of treatment.  
Accordingly, the benefit sought on appeal is denied.


ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is reopened.  To this extent 
only, the appeal is granted.

Entitlement to service connection for a dental disorder is 
denied.




REMAND

As discussed, the veteran underwent a VA examination in 
December 2002 for the specific purpose of determining the 
nature and etiology of any psychiatric disorder found to be 
present.

In the report of that examination, he was given a diagnosis 
of a generalized anxiety disorder with panic attacks.  The 
examiner specifically concluded that the veteran's anxiety 
disorder was brought on by harassment that he received during 
his military service.  

The Board notes that this conclusion appears to be somewhat 
consistent with the letter from Dr. S.G. in which the 
psychiatrist concluded that the veteran suffered from long-
standing nervous trouble, which was due, in part, to 
traumatic experiences in service.  It is also noted that it 
is unclear as to whether the December 2002 VA examination 
report or letter from Dr. S.G. was based on a thorough review 
of the veteran's claims file. 

In June 2002, the veteran underwent a psychiatric examination 
for the Social Security Administration in which he was given 
a diagnosis of bipolar disorder.  This report contains 
references to the veteran having a traumatic childhood and 
depression since he was a child, but no mention is made of a 
relationship between the psychiatric disorder and the 
veteran's military service.

In view of these conflicting findings, the Board concludes 
that additional evidentiary development is necessary in this 
case.  Specifically, the Board finds that the RO should 
arrange for the veteran to undergo another VA psychiatric 
examination to clarify the nature and etiology of his 
psychiatric disability.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
psychiatric disorder.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

3.  Regardless of whether or not the 
veteran responds to the aforementioned 
letter, the RO should obtain the 
veteran's treatment records from the VA 
Medical Center in Boston, Massachusetts 
since February 2002.

4.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of his claimed psychiatric 
disorder.  The claims folder must be 
provided to the examining physician for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
the etiology of each disorder.  As to 
each disorder found, the examiner should 
offer an opinion as to the most likely 
date of onset of each psychiatric 
disorder found.  If it is determined that 
the onset of a psychiatric disorder was 
after the veteran's separation from 
service, the examiner should comment as 
to whether it is at least as likely as 
not that the disorder is related to 
military service.

4.  The RO should then adjudicate the 
issue of service connection for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied, 
the RO should issue an Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



